                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


SHER, GARNER, CAHILL,                                   CIVIL ACTION
RICHTER, KLEIN, &
HILBERT, L.L.C.


VERSUS                                                  NO: 18-886


CONOR PACIFIC INC., ET AL.                              SECTION “H”



                           ORDER AND REASONS
       Before the Court is Plaintiff’s Motion to Seal the Record (Doc. 64).
       On September 13, 2018, Plaintiff filed a Joint Motion to Seal the Record
in this case. 1 The next day, this Court denied the Motion without prejudice
because the Motion failed to comply with this Court’s Local Rules. 2 Plaintiff
subsequently filed a new Motion to Seal the Record on September 18, 2018. 3
The Court held a Telephone Status Conference with the parties to discuss this
matter on October 16, 2018.
       Under Local Rule 5.6(B), any motion to seal must be accompanied by a
proposed order and a non-confidential supporting memorandum that includes:
(1) a non-confidential description of what is to be sealed; (2) a statement as to
why sealing is necessary; (3) reference to governing case law; and (4) a
statement of the period of time the party seeks to have the matter maintained


1 See Doc. 60.
2 See Doc. 62.
3 See Doc. 64.




                                        1
under seal. The Rule further provides that “[t]he proposed order must recite
the findings required by governing case law to support the proposed sealing.” 4
       Plaintiff seeks to seal the entire record in this case indefinitely. Plaintiff
argues such a drastic measure is necessary because “[c]ontained within the
pleadings and exhibits are documents” alleging that Plaintiff “breached the
standard of care” when serving as counsel for Defendant Conor Pacific, Inc. 5
The allegations, Plaintiff argues, “are injurious to those involved and serve no
purpose in remaining in the public record.” 6
       A district court “may deny access to records if the records become
a vehicle for improper purposes.” 7 When deciding whether to seal judicial
proceedings, courts must “balance the public’s common law right of
access against the interests favoring nondisclosure.” There exists a
presumption “in favor of public access to judicial records.” 8 In the Fifth
Circuit, the presumption is a strong one. 9 “[A] court must use caution in
exercising its discretion to place records under seal.” 10
      Here, the interests favoring nondisclosure are no different than
those presented by the vast majority of lawsuits filed before this Court.
Plaintiff argues that the entire record should be sealed because some
documents in some pleadings contain allegations that attorneys who


4 LR 5.6(B).
5 See Doc. 64.
6 Id.
7 United States v. Holy Land Found. For Relief & Dev., 624 F.3d 685, 689 (5th Cir. 2010)

(citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597–98 (1978)).
8 Nixon, 435 U.S. at 602.
9 Holy Land, 624 F.3d at 690 (quoting United States v. Ladd, 218 F.3d 701, 704 (7th Cir.

2000)).
10 Holy Land, 624 F.3d at 689. See also S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th

Cir. 1993) (noting that district courts should exercise such discretion “charily”) (quoting
Federal Savings & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987)).
either work for or used to work for Plaintiff committed malpractice. By
their very nature, the allegations are exactly that—unsubstantiated
allegations. If unsubstantiated allegations in a few filings—in a case that
ultimately settled—were sufficient to justify sealing an entire record,
there would be nothing left of the public record in this Court because
defendants would routinely seek to seal entire records. Such a situation
would severely undermine the purposes for public judicial proceedings,
which include promoting trustworthiness of the judicial process, curbing
judicial abuses, and educating the public about the judicial system. 11
       In sum, Plaintiff’s reasons for requesting that the entire record be
sealed in this matter fall far short of showing that the records have
become a vehicle for improper purposes. Plaintiff fails to recite sufficient
findings required by governing case law to justify its request.
       For the foregoing reasons, Plaintiff’s Motion is DENIED
WITHOUT PREJUDICE.
       Plaintiff may re-file its request within 10 days by citing to
particular documents in the record it desires to have sealed and by
providing specific reasons, supported by governing case law, to justify
the sealing of those records.


              New Orleans, Louisiana this 5th day of November, 2018.



                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE

11See Holy Land, 624 F.3d at 690 (quoting Littlejohn v. BIC Corp., 851 F.2d 673, 682 (3d Cir.
1988)).
